ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Northrop Grumman Corporation                )            ASBCA No. 61287
                                            )
Under Contract No. H95001-1 O-D-000 I       )

APPEARANCES FOR THE APPELLANT:                           Thomas A. Lemmer, Esq.
                                                         K. Tyler Thomas, Esq.
                                                          Dentons US LLP
                                                          Denver, CO

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Robert L. Duecaster, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 3 April 2018
                                                   /
                                                (
                                                 ,,,




                                                        dministrat1ve Judge
                                                       Chairman
                                                       Armed Services Board
                                                       of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61287, Appeal of Northrop Grumman
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals